COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-419-CV
 
 
CARL B. JOHNSON                                                              APPELLANT
 
                                                   V.
 
TUNYA Y. ALEXANDER                                                           APPELLEE
 
                                               ----------
 
            FROM
THE 360TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
 




Appellant filed his notice of
appeal on November 14, 2007, in which he stated that he is indigent.  He did not, however, file an affidavit of
indigence in the trial court with or before the notice of appeal, as required
by rule 20.1(c)(1) of the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 20.1(c)(1).  On
December 10, 2007, we notified appellant that, to proceed without advance
payment of costs, the appellate rules required him to file an affidavit of
indigence complying with rule 20.1 in the trial court.  See Tex.
R. App. P. 20.1.  We also asked
appellant to inform the court when he had done so.
Because we had not received
any notification that appellant had filed an affidavit of indigence, we
notified him on November 29, 2007, and January 8, 2008, in accordance with rule
of appellate procedure 42.3(c), that we would dismiss this appeal unless the
$175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing
fee.  See Tex. R. App. P. 5, 12.1(b).
Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
August 28, 2007,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
PER CURIAM
 
PANEL
D:  MCCOY, J.; CAYCE, C.J.; and
LIVINGSTON, J.
 
DELIVERED:  January 31, 2008




[1]See Tex. R. App. P. 47.4.


[2]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in court of appeals).